Citation Nr: 1509646	
Decision Date: 03/09/15    Archive Date: 03/17/15

DOCKET NO.  10-19 826	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, type II, to include due to in-service herbicide exposure.

2.  Entitlement to service connection for heart condition, to include secondary to diabetes.

3.  Entitlement to service connection for kidney condition, to include secondary to diabetes.

4.  Entitlement to service connection for bilateral upper and lower extremity peripheral neuropathy, to include secondary to diabetes.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

D.C. Babaian, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1960 to September 1980.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina. 
 
The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran urges entitlement to service connection for diabetes mellitus, type II, and complications.  In his August 2007 application, the Veteran reported exposure to Agent Orange in Vietnam and onset of diabetes in 1993.  

The Veteran has provided various information to establish Vietnam service, in an attempt to avail himself of the regulatory presumptions associated with herbicide exposure.  In a November 2007 statement, the Veteran reported that he was assigned to the 8th Tactical Fighter Wing in Ubon, Thailand from July 1970 to August 1971.  The Veteran further detailed temporary duty involving weekly flights into Nha Trang, Vietnam with the 1131st Special Activities Squadron.  Then, in an August 2009 Notice of Disagreement, the Veteran urged that receipt of the Bronze Star and the Vietnam Campaign Medal sufficiently established service in Vietnam.  Last, in the April 2010 VA form 9, the Veteran reported flying to Nha Trang, Vietnam on five occasions in 1967 with the 8th Supply Division, to inventory Agent Orange cylinders. 

The Veteran's representative, in January 2015, contended that the Veteran's personnel records are incomplete, based on facial inspection.  For example, it appears that the front page of AF form 910, dated January 1969, is missing.   

Additional development is required to fully discharge VA's duty to assist.  

The Veteran's service treatment records neither document symptoms or diagnosis of diabetes or its complications nor contain evidence of service in Vietnam.  The Veteran's DD-214 shows two years and four months of foreign service, with receipt of the Bronze Star, the Vietnam Service Medal, and the Republic of Vietnam Campaign Medal.  These commendations alone are not sufficient verification of boots-on-ground service in Vietnam, as they were awarded under other circumstances as well.  See M21-1MR, III.iii.2.E.33.b (Jan. 2014).  Personnel records, requested in their entirety, contain the citation to accompany the award of the Bronze Star, describing distinguished service in Thailand from October 1972 to October 1973; there is no mention of service in Vietnam.  Performance Reports also show service at Ubon Airfield, Thailand from July 1972 to August 1973, while another Performance Report shows service at Patrick AFB, Florida through September 1972.  In any event, the Reports do not describe temporary duty assignments to Vietnam.

A Personnel Information Exchange System (PIES) request (034) was completed by the National Personnel Records Center in November 2007, negative for evidence of Vietnam service.  However, VA's Adjudication Procedures Manual specifies that a separate request, under code 039, is required, upon allegation of temporary duty in Vietnam and after a negative search under code 034.  M21-1MR, III.iii.2.E.33.c.  There is no indication in the claims file that this request was made.  See 38 C.F.R. § 3.159(c).

Accordingly, the case is REMANDED for the following action:

1. Submit a PIES request under code 039, pursuant to M21-1MR, III.iii.2.E.33.c.

2.  Attempt to obtain a complete service personnel record, to include printing all pages on microfiche.  Document any and all attempts.  If the service personnel record, on its face, appears to be incomplete and further attempts to obtain missing documents would be futile, take appropriate action pursuant to M21-1MR, I.1.C.5 and III.iii.2.I.59.

3.  Thereafter, readjudicate the claims of entitlement to service connection for type II diabetes, due to in-service herbicide exposure, and associated complications, to include secondary: heart condition, kidney condition, and bilateral upper and lower extremity peripheral neuropathy.  If the benefits sought are not granted in full, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate opportunity to respond thereto before returning the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).

_________________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

